In connection with his motion for rehearing appellant presents a certificate showing that a statement of facts had been duly filed in the trial court, but had been misplaced without fault on the part of appellant, and same now appears in this record, and has been duly considered. The charge against appellant was the selling of intoxicating liquor to Ed McCasland. On the trial McCasland testified for the State *Page 337 
that about July 30, 1932, he bought from appellant a bottle of whisky, for which he paid one dollar. Other testimony for the State corroborated that of McCasland. The only testimony introduced on behalf of appellant was that of a witness who testified that he was present in Brownwood on July 30, 1932, at the home of appellant at the time certain officers came there and arrested appellant, and that he did not see the witness McCasland buy any whisky from appellant. We think the facts justified the jury's conclusion of guilt. There being no other question in the case, the motion for rehearing will be overruled.
Overruled.